Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable.  The prior art of record does not teach: 
From claim 1, a flexible lighting panel, comprising: the first protective layer and the second protective layer being directly joined to one another through the one or more apertures of the substrate to assist in maintaining first protective layer and the second protective layer against the first and second surfaces of the substrate, , the first and second protective layers and the substrate collectively having sufficient flexibility to permit opposite edges of the flexible lighting panel to be folded over on one another and/or to permit rolling of the flexible lighting panel into a tubular configuration.
Claims 2-14 depend on claim 1.
From claim 15, a lighting fixture, comprising: a lighting panel comprising the first protective layer and the second protective layer being directly joined to one another through the one or more apertures of the substrate to assist in maintaining first protective layer and the second protective layer against the first and second surfaces of the substrate, the first and second protective layers and the substrate collectively having sufficient flexibility to permit opposite edges of the flexible lighting panel to be folded over on one another and/or to permit rolling of the flexible lighting panel into a tubular configuration.
Claims 16-20 collectively depend on claim 15. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WONG et al (US 2016/0320037 A1) show an electronic fabric as an illuminable fabric 300 shown in Fig.3 described in ¶s0037-0043 having a fabric substrate 310 comprising first lower fabric layer 314, second upper fabric layer 316, insulation 318 and conductive wires 320 disposed therebetween, the second fabric layer 316 mounted with LEDs 350 and formed of apertures 312 allowing conductive traces 356 to join upper first terminal 352 and lower conductive wires 320, where a top dielectric sheet of material 358 covers/encapsulates the LED(s) 350 does not engage with the apertures 312 remains separate from any of the oppositely disposed lower first fabric layer 314 or lower most diffuser layer 360.  
TISCHLER et al (US 2014/0369038 A1) show flexible light sheets 110 deformable to a tubular configuration (Figs.1A-1M and 2A), and where cutouts 210 (Figs. 2A-2B) or hole 510 (Figs.5A-5B) are formed to allow portions of the light sheet 210 are joined as in Fig.2C where joined edges are shifted relative each other.  No further protective or encapsulating layers exist to play any role with the cutouts or openings. 
ONO et al (US 2017/0154920 A1) show a mounting board 2 (Fig.5A) of light-emitting device 100F is top-mounted by light-emitting elements 1 that are encapsulated by second light-transmissive member 8.  There is a second wiring 4 described at least ¶s0067-0069 and appears to be a planar or sheet of wiring pattern disposed on the lower surface of first-light transmissive member 3 and having plural openings 4a of which is shown in a cross-sectional perspective in Fig.5A that appears to allow joining or contact between upper first-light transmissive member 3 and lower second light-transmissive member 8.  However, there is no teaching or suggestion to have such plural aperture arrangement of the wire pattern 4 instead formed through the mounting board 2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2020 and August 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 11, 2021
AC